Exhibit 10.1

DIRECTOR COMPENSATION PROGRAM UNDER THE

INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN

(As Amended and Restated Effective May 25, 2011)

NONQUALIFIED STOCK OPTION GRANT NOTICE

(FOR NON-EMPLOYEE DIRECTORS)

Intermec, Inc. (the “Company”) hereby grants to you an Option (the “Option”) to
purchase shares of the Company’s Common Stock pursuant to the terms of the
Director Compensation Program (the “Program”) under the Company’s 2008 Omnibus
Incentive Plan, as amended and restated effective May 25, 2011 (the “Plan”). The
Option is subject to all the terms and conditions set forth in this Nonqualified
Stock Option Grant Notice (this “Grant Notice”) and in the Nonqualified Stock
Option Agreement (the “Stock Option Agreement”), the Program and the Plan, which
are incorporated into this Grant Notice in their entirety. Capitalized terms
that are not defined herein shall have the meanings assigned to such terms in
the Program or the Plan.

 

[NAME]   Option Number:   [OPTION NUMBER] [ADDRESS]   Option Plan:   2008  
Grant Date:   [DATE]   Option Shares:   [NUMBER]  

Exercise Price

(per Share):

  [PRICE]   Type of Option:   Nonqualified Stock Option

Vesting and Exercisability Schedule: The Option shall, subject to the provisions
of the Program, become vested and exercisable in installments on the dates set
forth below and shall remain cumulatively exercisable until the Option
Expiration Date indicated, subject to earlier expiration in the event you cease
to be a Director of the Company as set forth in the Stock Option Agreement:
[NOTE: Need to insert applicable vesting schedule for the Annual and Initial
Option Grants. Per Program, Option Expiration Date is 7 years from Grant Date.]

 

Number

of Shares

  

Date Option May

First Be Exercised

  

Option Expiration Date

  

[INSERT VESTING

SCHEDULE]

  

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice and the Stock Option Agreement. You further
acknowledge that as of the Grant Date, this Grant Notice, the Stock Option
Agreement, the Program and the Plan set forth the entire understanding between
you and the Company regarding the Option and supersede all prior oral and
written agreements on the subject. You also acknowledge that you have received
the Program, the Plan and the plan summary for the Plan. You are encouraged to
review the Company’s most recent annual report and proxy statement, which may be
found at www.intermec.com.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Grant Notice has been executed by you and by the
Company through its duly authorized officer, all as of the Grant Date indicated
above.

 

            Intermec, Inc.       By:  

 

        [NAME]         [TITLE]       Participant: Dated:  

 

      IMPORTANT       PLEASE ACCEPT ELECTRONICALLY OR SIGN AND RETURN PROMPTLY  
       

 

      [NAME]

 

- 2 -



--------------------------------------------------------------------------------

DIRECTOR COMPENSATION PROGRAM UNDER THE

INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN

(As Amended and Restated Effective May 25, 2011)

NONQUALIFIED STOCK OPTION AGREEMENT

(FOR NON-EMPLOYEE DIRECTORS)

Pursuant to your Nonqualified Stock Option Grant Notice (the “Grant Notice”) and
this Nonqualified Stock Option Agreement (this “Agreement”), the Company has
granted you an Option pursuant to the Director Compensation Program (the
“Program”) under the Intermec, Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 25, 2011 (the “Plan”), to purchase the number of shares
of the Company’s Common Stock indicated in your Grant Notice (the “Shares”) at
the exercise price indicated in your Grant Notice.

Capitalized terms that are not defined herein shall have the meanings assigned
to such terms in the Program or the Plan. The Program and the Plan shall control
in the event there is any express conflict between such documents and the Grant
Notice or this Agreement and with respect to such matters as are not expressly
covered herein.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that, unless otherwise provided in the Grant Notice or this Agreement,
vesting will cease upon your ceasing to be a Director of the Company and the
unvested portion of the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Independent Tax Advice. You should obtain independent tax advice prior to
exercising the Option and prior to the disposition of any Shares. The Option is
intended to be a Nonqualified Stock Option, as that term is defined in the Plan.

4. Methods of Exercise. Subject to the provisions of this Agreement, the vested
portion of the Option may be exercised, in whole or in part, at any time during
the term of the Option by giving written notice of exercise to the Company on
the form furnished by the Company for that purpose, or, to the extent
applicable, by written notice to a brokerage firm designated or approved by the
Company, specifying the number of Shares subject to the Option to be purchased.

The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following:

(a) in cash in United States dollars (by certified or bank check or such other
instrument payable to the order of “Intermec, Inc.” as the Company may accept);



--------------------------------------------------------------------------------

(b) by having the Company withhold Shares that would otherwise be issued on
exercise of the Option that have an aggregate Fair Market Value equal to the
aggregate exercise price of the Shares being purchased under the Option;

(c) by tendering (either actually or by attestation) shares of Common Stock
owned by you that have an aggregate Fair Market Value equal to the aggregate
exercise price of the Shares being purchased under the Option;

(d) to the extent permitted by applicable law, by delivering a properly executed
exercise notice, together with irrevocable instructions to a broker, to deliver
promptly to the Company the aggregate amount of proceeds to pay the Option
exercise price, and, if requested by you or required by law to be withheld by
the Company, the amount of any federal, state, local and foreign withholding
taxes, all in accordance with the regulations of the Federal Reserve Board; or

(e) by any other method permitted by the Committee.

5. Treatment upon Termination of Services as a Director.

(a) General Rule. In the event you cease to be a Director of the Company for any
reason other than your death, you may exercise the Option, to the extent it was
vested on the date you cease to be a Director, for a period of three years from
the date of such termination or until the Option Expiration Date, whichever
period is shorter.

(b) Death. In the event you cease to be a Director of the Company due to your
death, the unvested portion of the Option shall become fully vested and
exercisable, and the Option may thereafter be exercised for a period of three
years from the date of death or until the Option Expiration Date, whichever
period is shorter.

It is your responsibility to be aware of the date on which the Option
terminates.

6. Limited Transferability. You may transfer all or a portion of the Option by
way of gift to any family member, provided that any such transferee shall agree
in writing with you (or any successor optionee) and the Company, as a condition
to such transfer, to be bound by the provisions of all agreements and other
instruments relating to the Option, including without limitation, the Program
and the Plan, and shall agree in writing to such other terms as the Company may
reasonably require to assure compliance with applicable federal and state
securities and other laws. For purposes of the preceding sentence, “family
member” shall include any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing your household (other than
a tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the optionee)
control the management of assets, and any other entity in which these persons
(or the optionee) own more than 50% of the voting interests. The Option shall be
exercisable, subject to the terms of the Program and the Plan, only by you, your
guardian or legal representative, or any person to whom such Option is
transferred pursuant to this paragraph, it being understood that the term
“optionee” includes such guardian, legal representative and other trustee. If
such transfer is made to a family member, there may be additional tax
consequences at the time of transfer, and the Company will not be responsible
for such tax consequences.

 

- 2 -



--------------------------------------------------------------------------------

7. Clawback Policy. The Option and any Shares issued thereunder shall be subject
to potential cancellation, rescission, payback, recoupment or other action in
accordance with the terms of the Company’s clawback policy (the “Policy”), as
then in effect and as it may be amended from time to time, to the extent the
Policy applies to the Option and any Shares issued thereunder (including a
Policy implemented or amendments made thereto after the Grant Date for the
Option). By accepting the Option, you agree to execute any additional documents
to effect the Company’s application, implementation and enforcement of such
Policy with respect to the Option and any Shares issued thereunder.

8. Stockholder Rights. No Shares subject to the Option shall be issued until
full payment therefor has been made. You shall have all of the rights of a
stockholder of the Company with respect to Shares subject to the Option
(including, if applicable, the right to vote the Shares and the right to receive
dividends, if any) when you have given written notice of exercise and have paid
the exercise price for such Shares.

9. Adjustments. If, as a result of any adjustment to the number of Shares
subject to this Agreement made pursuant to Section 14 of the Plan, any
fractional share would be issuable under this Agreement, such fractional share
shall be canceled without the payment of any consideration to you.

10. Voluntary Nature of the Program, the Plan and Awards Granted Thereunder; No
Employment or Service Contract. The Program and the Plan are established
voluntarily by the Company, are discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time, unless otherwise
provided in the Program, the Plan and this Agreement. The grant of the Option or
other Award does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past. The grant of an Option to you in any year shall
give you neither any right to similar grants in future years nor any right to be
retained in the employ or other service of the Company or a Related Company,
such employment or service relationship being terminable to the same extent as
if the Program, the Plan and this Agreement were not in effect. The right and
power of the Company and its Related Companies to dismiss or discharge you is
specifically and unqualifiedly unimpaired by this Agreement.

11. Data Privacy Rights. If employed by a Related Company, you authorize and
direct such Related Company or any agent of the Company or such Related Company
administering the Plan or providing plan recordkeeping services to disclose to
the Company or any of its Related Companies such information and data as it
shall request in order to facilitate the grant of the Option and the
administration of the Plan, and you waive any data privacy rights you may have
with respect to such information. By accepting this Agreement, you authorize the
Company and the Related Company by which you are employed, if applicable, to
store and transmit such information in electronic form.

12. Option Expiration. It is the present practice of the Company to provide
participants in the Plan, solely as a courtesy and not as a Company policy, with
written or oral notification of the imminent expiration of any Option having
monetary value. You acknowledge that the Company and its subsidiaries and agents
shall have no liability or responsibility in the event you should fail to
receive any such “courtesy notice” and the Option expires unexercised. You
acknowledge that the obligation to monitor the schedule of exercisability and
expiration of the Option evidenced by this Agreement, and to procure current
quotations regarding the market value of the Shares, is solely your obligation
and not that of the Company or any Related Company or the agents of either of
them.

 

- 3 -



--------------------------------------------------------------------------------

13. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary, or at
such other address as may be furnished to you in writing. All notices to you (or
other person or persons then entitled to exercise any right pursuant to this
Agreement) shall be delivered to the most recent address for you (or such other
person) in the Company’s records or at such other address as you (or such other
person) may specify in writing to the Secretary of the Company by a notice
delivered in accordance with this paragraph.

14. Electronic Notices. The Company may, in its sole discretion, deliver any
documents related to the Option, or future Options (if any) that may be granted
under the Plan, by electronic means or request your consent to participate in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

15. Entire Agreement; Choice of Law and Venue. The terms and conditions of this
Agreement and the Grant Notice, the Program and the Plan, which are incorporated
by reference herein, comprise the whole terms and conditions between you and the
Company with respect to the subject matter of the Grant Notice and this
Agreement, and shall be governed by and construed in accordance with the laws of
the State of Washington, U.S.A., without reference to principles of conflicts of
law. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by the Grant Notice and this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington, U.S.A., and agree that such litigation
shall be conducted only in the courts of Washington, U.S.A., or the federal
courts for the United States for the Western District of Washington, and no
other courts where this grant is made and/or to be performed.

The Company hereby reserves the right to alter, amend, modify, restate, suspend
or terminate the Program, the Plan, the Grant Notice and this Agreement in
accordance with Section 16 of the Plan, but, subject to the terms of the Plan,
no such subsequent amendment, modification, restatement or termination of the
Program, the Plan, the Grant Notice or this Agreement shall adversely affect in
any material way your rights under the Grant Notice or this Agreement without
your consent. The Grant Notice and this Agreement shall be subject, without
further action by the Company or you, to such amendment, modification or
restatement.

The provisions of the Grant Notice and this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company and, to the extent specifically
provided therein and in the Plan, shall inure to the benefit of and shall be
binding upon your heirs, legal representatives, and successors and upon any
person to whom a transfer of the Option permitted by Paragraph 6 of this
Agreement has been made.

 

- 4 -